                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FIFTH THIRD BANK, an Ohio Banking Corporation, )                 Case No. 3:18-cv-133
                                                     )
              Plaintiff,                                         JUDGE KIM R. GIBSON

       v.                                            )
                                                     )
THE ESTATE OF SAMUEL C. ZAMIAS,                      )
DECEASED; KATHLEEN ZAMIAS, individually              )
and as Executrix of the Estate of Samuel Zamias;     )
DAMIAN G. ZAMIAS, a resident of Pennsylvania;        )
STEPHEN G. ZAMIAS, a resident of Pennsylvania;       )
CHRISTOPHER        ZAMIAS,      a   resident    of   )
Pennsylvania; ERIK ZAMIAS, a resident of             )
Pennsylvania; SAMANTHA ZAMIAS, a resident of         )
Pennsylvania; MICHAEL ZAMIAS, a resident of          )
Pennsylvania; TRANSAMERICA OCCIDENTAL                )
LIFE    INSURANCE       COMPANY,       an    Iowa    )
Corporation;    and    TRANSAMERICA          LIFE    )
INSURANCE COMPANY, an Iowa Corporation,              )
                                                     )
              Defendants.                            )



                                  MEMORANDUM OPINION

            Before the Court is the Motion to Dismiss Pursuant to Rule 12(b)(l) and 12(b)(6)

    (ECF No. 20) filed by Defendants Estate of Samuel C. Zamias, deceased, Kathleen Zamias,

    individually and as Executrix of the Estate of Samuel C. Zamias, Damian G. Zamias,

    Stephen G. Zamias, Christopher Zamias, Erik Zamias, Samantha Zamias, and Michael

    Zamias (collectively, the "Zamias Defendants"). The motion has been fully briefed (see

    ECF Nos. 21, 27, 29) and is ripe for disposition. For the reasons that follow, the Court will

    GRANT the motion.
I.        Background

          Fifth Third Bank ("Fifth Third") brings claims against the Zamias Defendants for

fraudulent transfer and constructive fraud under the Pennsylvania Uniform Voidable

Transactions Act (Count I) and for civil conspiracy (Count III). (ECF No. 1 'Il'Il 71-93, 107-

15.) Fifth Third brings a breach of fiduciary duty claim against Defendant Kathleen

Zamias, both as an individual and as Executrix of the Estate of Samuel C. Zamias (Count

II). (Id. 'Il'Il 94-106.) And finally, Fifth Third brings a claim for injunctive relief against

Defendants Transamerica Occidental Life Insurance Company and Transamerica Life

Insurance Company (Count IV). (Id. 'Il'Il 116-18.)

          Fifth Third alleges the following facts in its Complaint (ECF No. 1), which the

Court considers true for purposes of deciding the instant Motion.

          1.      The Taylor and Pittston Loans

          Fifth Third financed real-estate development projects that members of the Zamias

family undertook in the mid-2000s. (ECF No. 1 'Il 25.)       In April 2007, Fifth Third loaned

$20,000,000 (the "Taylor Loan") to a Zamias-owned entity called Taylor Associates, LP.

(Id.   'Il 25.) In June 2008, Fifth Third loaned $11,400,000 (the "Pittston Loan") to a Zamias-

owned entity called Pittston Associates, LP. (Id. 'Il 33.) Certain members of the Zamias

family (the "Zamias Guarantors")-George Zamias, Mariana Zamias, Defendant Damian

Zamias, Defendant Stephen Zamias, and the late Samuel Zamias (whose estate, wife, and

children are defendants in this lawsuit)-personally guaranteed repayment of the Taylor

and Pittston Loans. (Id. 'Il'Il 28, 34.)




                                               -2-
          Both loans were modified and amended after their execution. (Id.<_[<_[ 29-31, 36-39.)

Taylor Associates, LP and Pittston Associates, LP filed for Chapter 11 bankruptcy in 2015.

(Id. <_[<_[ 32, 40.)   In 2015, the Zamias Guarantors entered into a Deficiency Note and

Settlement Agreement on the Pittston Loan.           (Id. <_[<_[ 41-43.)   As of June 2018, the

outstanding balances of the Taylor and Pittston Loans total more than $6,000,000. (Id. <_[<_[

46-47.)

          2.      The Pending State-Court Actions

          On March 14, 2017, Fifth Third Bank filed two Complaints in Confession of

Judgment against the Zamias Guarantors-one in connection with the Taylor Loan and

one in connection with the Pittston Loan-in the Court of Common Pleas of Cambria

County, Pennsylvania. 1 (Id. <_[ 44.)

          The Prothonotary of Cambria County entered two judgments against the Zamias

Guarantors that same day. (Id.<_[ 45.) The judgments in the two cases amounted to a total

of $6,463,154.70. (Id. <_[<_[ 46-47.)

          The Zamias Guarantors filed Petitions to Strike or to Open the Judgments by

Confession and for Stay of Execution in the Court of Common Pleas of Cambria County to

challenge the judgments. (Id. <_[ 48.) The Court issued a Rule to Show Cause why the

judgments should not be opened or stricken. (Id.) The parties have engaged in discovery

in connection with the Court's Rule to Show Cause, but the Court has not ruled on the




1The two Cambria County cases are Case Nos. 2017-00944 and 2017-00945. (ECF No. 1 ':l[':1[45-46.)
The Complaint does not state which case involved the Taylor Loan and which involved the
Pittston Loan.


                                               -3-
Petitions. (Id. 'II 49.) Therefore, the two state-court actions regarding the Taylor and

Pittston Loans are still pending as of October 29, 2018. (ECF No. 21 at 2; ECF No. 27 at 5.)

         3.       The TransAmerica Life Insurance Policy

         Fifth Third' s claims in this case involve the transfer of an interest in a life

insurance policy. Fifth Third alleges, in short, that the Zamias Guarantors transferred an

interest in a life-insurance policy to Zamias Defendants who are not guarantors on the

Taylor and Pittston Loans, thereby ensuring that the transferred portion of the policy does

not go towards satisfying the outstanding balances of the Taylor and Pittston Loans.

         On April 23, 1991, Transamerica Occidental Life Insurance Company issued a life-

insurance policy to George Zamias, and his wife, Mariana Zamias (the "Policy"). (ECF

No. 1 'II 19.) The face value of the Policy was $15,000,000. (Id. 'II 22.) The original owners

and beneficiaries of the Policy were three sons of George and Mariana Zamias-

Defendants Damian, Stephen, and Samuel Zamias. (Id. 'Il'Il 23-24.) Damian, Stephen, and

Samuel Zamias each held a one-third interest in the death benefit payable under the

Policy. (Id. 'II 24.)

         Mariana Zamias passed away in November 2016, leaving George Zamias as the

sole insured. (Id. 'II 67.) The Policy is payable to the beneficiaries upon George Zamias's

death, so long as he does not live past April 23, 2032. (Id. 'II 70.) George Zamias is

currently 88 years old. (Id. 'II 69.) Thus, the Policy's death benefit will be payable to its

beneficiaries so long as George Zamias does not live to be 102 years old. (Id. 'II 69-70.)




                                              -4-
        Samuel Zamias passed away on September 14, 2013. (Id.            <J[   50.) His death left

Damian and Stephen Zamias as the Policy's joint beneficiaries. 2 (Id. 'i[ 53.)

        In March 2016, Stephen and Damian Zamias transferred a one-third interest in the

Policy to Samuel Zamias's Estate. (Id. 'i[ 55.) This transfer left Stephen and Damian

Zamias and the Estate of Samuel Zamias with equal one-third interests in the Policy. (Id.)

        Then, in November 2016, the Zamias Defendants transferred the Estate's one-third

share in the Policy to Kathleen, Samuel's wife, and their four children-Christopher, Erik,

Samantha, and Michael.       (Id. 'i[<J[ 57-61.) After the November 2016 transfer, Kathleen

Zamias held a 12.02% interest in the Policy while Christopher, Erik, Samantha, and

Michael Zamias each held 5.33% interests. (Id. <J[<J[ 59-61.)

        Fifth Third alleges that the Zamias Defendants undertook this series of transfers to

prevent Fifth Third from satisfying the outstanding balance of the Taylor and Pittston

Loans through the one-third interest in the Policy that was transferred to Kathleen Zamias

and her four children. (Id. <J[<J[ 63-65.) Fifth Third seeks a declaratory judgment voiding

the transfer of the one-third interest in the Policy from Samuel Zamias' s Estate to

Kathleen and her four children. (Id. <J[<J[ 93(a), 106(a), 115(a).) Fifth Third argues that it

will sustain future harm and will be unable to satisfy the outstanding balance of the

Taylor and Pittston Loans if this one-third interest in the Policy is transferred to Kathleen

and the four children-who are not guarantors to the Taylor and Pittston Loans. (ECF

No. 27 at 1-2.)

2 The Policy provided that "if one of the Beneficiaries pre-deceased either or both of the Joint
Insureds, the Policy would be equally divided among the remaining Beneficiaries." (Id. 'II 51.)
Thus, Samuel Zamias's interest in the Policy's death benefit ended upon his death, leaving Damian
and Stephen Zamias as the Policy's joint beneficiaries. (Id. 'II 52.)


                                               -5-
II.     Jurisdiction and Venue

        The Court has subject-matter jurisdiction under 28 U.S.C. § 1332. Fifth Third is an

Ohio banking corporation with its principal place of business in Ohio, the Zamias

Defendants are residents of Pennsylvania, and Defendants Transamerica Occidental Life

Insurance Company and Transamerica Life Insurance Company are Iowa corporations

with their principal places of business in Iowa.       The amount-in-controversy exceeds

$75,000.

        Venue is appropriate under 28 U.S.C. § 1391 because a substantial part of the

events giving rise to this action took place in the Western District of Pennsylvania.

III.    Legal Standard

        A.      Rule 12(b)(l)

        Federal Rule of Civil Procedure 12(b)(l) governs a challenge to a court's subject-

matter jurisdiction. A Rule 12(b)(l) motion to dismiss addresses "the very power [of the

court] to hear the case." Judkins v. HT Window Fashions Corp., 514 F. Supp. 2d 753, 759

(W.D. Pa. 2007) (quoting Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d

Cir. 1977)); Frisell v. Grier Sch., No. 3-14-cv-13, 2015 U.S. Dist. LEXIS 10390 (W.D. Pa. Jan.

29, 2015). "As the party asserting jurisdiction, [the plaintiff] bears the burden of showing

that its claims are properly before the district court." Dev. Fin. Corp. v. Alpha. House. &

Health Care, Inc., 54 F.3d 156, 158 (3d Cir. 1995).

        In reviewing a motion to dismiss pursuant to Rule 12(b)(l), the court must

distinguish between facial attacks and factual attacks. "A facial attack challenges the

sufficiency of the pleadings, and the Court must accept the Plaintiff's allegations as true."


                                               -6-
Stuler v. IRS, No. 2:12-cv-0391, 2012 WL 1893579, at *1 (W.D. Pa. May 24, 2012) (citing

Petruska v. Gannon Univ., 462 F.3d 294, 302 (3d Cir. 2006)). On the other hand, "[i]n a

factual attack, this Court must weigh the evidence relating to jurisdiction, with discretion

to allow affidavits, documents, . . . limited evidentiary hearings" and other matters

outside the four comers of the complaint. Id. (citing U.S. ex rel. Atkinson v. Pa. Shipbuilding

Co., 473 F.3d 506, 514 (3d Cir. 2007)); see also Long v. Tommy Hilfiger USA, Inc. No 2:09-cv-

1701, 2011 WL 635271, at *2 (W.D. Pa. Feb. 11, 2011). Here, the Zamias Defendants assert

a factual challenge to the Court's subject-matter jurisdiction over Fifth Third's declaratory

judgment action.

        B.       Rule 12(b)(6)

         A complaint may be dismissed under Federal Rule of Civil Rule 12(b)(6) for

"failure to state a claim upon which relief can be granted." Connelly v. Lane Const. Corp.,

809 F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id. The

Rules demand only "a short and plain statement of the claim showing that the pleader is

entitled to relief" to give the defendant fair notice of what the claim is and the grounds

upon which it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed.

R. Civ. P. 8(a)(2)).


         Under the pleading regime established by Twombly and Iqbal, a court reviewing

the sufficiency of a complaint must take three steps. 3 First, the court must "tak[e] note of


3 Although Iqbal described the process as a "two-pronged approach," Iqbal, 556 U.S. at 679, the
Supreme Court noted the elements of the pertinent claim before proceeding with that approach, id.
at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See Connelly,
809 F.3d at 787; Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing Santiago v.
Warminster Township, 629 F.3d 121, 130 (3d Cir. 2010)).


                                                   -7-
the elements [the] plaintiff must plead to state a claim." Ashcroft v. Iqbal, 556 U.S. 662,675

(2009). Second, the court should identify allegations that, "because they are no more than

conclusions, are not entitled to the assumption of truth." Id. at 679; see also Burtch v.

Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) ("Mere restatements of the elements

of a claim are not entitled to the assumption of truth.") (citation omitted).         Finally,

"[w]hen there are well-pleaded factual allegations, [the] court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief."

Iqbal, 556 U.S. at 679. "A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged."      Id.; see also Connelly, 809 F.3d at 786.    Ultimately, the

plausibility determination is "a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

IV.    Discussion

       A.      The Court Will Grant the Zamias Defendants' Motion to Dismiss Under
               Rule 12(b)(1) Because Fifth Third's Claims are not Ripe for Disposition

       Federal courts may only hear cases when the controversy involved is ripe for

determination by the court. See, e.g., Taylor Inv., Ltd. v. Upper Darby Twp., 983 F.2d 1285,

1290 (3d Cir. 1993).   "The basic rationale of the ripeness doctrine is to prevent the courts,

through the avoidance of premature litigation, from entangling themselves in abstract

disagreements."    Pacific Gas & Elec. Co. v. State Energy Resources Conservation & Dev.

Comm'n, 461 U.S. 190, 200 (1983) (internal quotation marks omitted) (citing Abbott Labs. v.

Gardner, 387 U.S. 136, 148-49 (1967)). "Because ripeness affects justiciability ... unripe




                                             -8-
claims should ordinarily be disposed of on a motion to dismiss." Taylor Inv., 983 F.2d at

1290.

        "[R]ipeness is a matter of degree ... in declaratory judgment actions because

declaratory judgments are typically sought before completed injury has occurred."

Pittsburgh Mack Sales & Serv., Inc. v. Int7 Union of Operating Eng'rs, 580 F.3d 185, 190 (3d

Cir. 2009) (quoting NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 341 (3d

Cir. 2001); Pie-A-State Pa., Inc. v. Reno, 76 F.3d 1294, 1298 (3d Cir. 1996)).

        The Third Circuit has laid out a three-prong test to analyze whether a declaratory

judgment action is ripe for adjudication. 4 First, courts must look to whether the parties'

interests are adverse. Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 647 (3d Cir.

1990). Second, courts must examine whether a judicial judgment will conclusively resolve



4 Here, Fifth Third's claims are not phrased explicitly as declaratory judgment actions. However,
in its demands for relief in Counts I-III of its Complaint, Fifth Third requests a declaration from the
Court to clarify the parties' rights. (ECF No. 1 at 13, 15, 17.) See also 28 U.S.C. § 2201(a) ("In a case
of actual controversy within its jurisdiction ... any court of the United States may declare the
rights or legal relations of any interested party seeking such declaration, whether or not further
relief is or could be sought."). Although Fifth Third also seek compensatory damages, it does not
allege that it has sustained any damages or plead specific facts that form a basis for seeking
compensatory damages. And in their Motion to Dismiss, the Zamias Defendants point out that
"[a]lthough the Bank requests 'compensatory damages' in its prayers for relief, the Bank does not
plead facts demonstrating that it has sustained actual damages." (ECF No. 21 at 5.) Fifth Third did
not refute this assertion in its Response to the Zamias Defendants' Motion to Dismiss. (See ECF
No. 27.) Therefore, the Court will construe Counts I-III in Fifth Third's Complaint as declaratory
judgment actions. And since Count IV of Fifth Third's Complaint, which seeks injunctive relief
against Defendants Transamerica Occidental Life Insurance Company and Transamerica Life
Insurance Company, is dependent upon the Court issuing declaratory relief in Counts I-III, the
Court will not conduct a separate ripeness analysis with respect to Count IV because Count IV is
based on the same underdeveloped factual circumstances as Counts I-III. Moreover, injunctive
relief must be sought in connection some underlying claim. See, e.g., United Telegraph Workers, AFL-
CIO v. W. Union Corp., 771 F.2d 699, 703 (3d Cir. 1985) ("In deciding whether to provide
preliminary relief, the district court must consider ... the likelihood that the moving party will
ultimately succeed on the merits."). But Fifth Third's Complaint merely seeks injunctive relief and
does not state an underlying claim. (ECF No.l '!I'll 116-118.)


                                                  -9-
the controversy before the Court. Pittsburgh Mack, 580 F.3d at 190 (citing Presbytery of N.J.

of the Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1468 (3d Cir. 1994)). Third,

courts must evaluate whether judgment in a case would be of practical help or use. Id. at

191 (citing Step-Saver, 912 F.2d at 647). The Court will analyze each factor in turn.

               1.       The Interests of Fifth Third Bank and the Zamias Defendants Are
                        Not Adverse

       To establish that parties' interests are adverse, "the plaintiff must demonstrate that

the probability of [a] future event occurring is real and substantial [and] of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment." Id. at 190

(quoting Armstrong World Indus., Inc. v. Adams, 961 F.2d 405, 412 (3d Cir. 1992)). "[A]

potential harm that is 'contingent' on a future event occurring will not satisfy this prong

of the ripeness test." Id. (citing Step-Saver, 912 F.2d at 647-48; Armstrong, 961 F.2d at 413).

       Here, Fifth Third Bank alleges that it will suffer future harm because the Zamias

Guarantors will not be able to satisfy the outstanding balance of the Taylor and Pittston

Loans if a one-third interest in the Policy is transferred to non-guarantors.

       Fifth Third Bank's alleged future harm is contingent on a number of future events

occurring, including:

               (1)      George Zamias passing away before April 23, 2032;

               (2)      the Court of Common Pleas of Cambria County upholding Fifth
                        Third Bank's judgments against the Zamias Guarantors;

               (3)      the Zamias Guarantors having insufficient assets to satisfy the
                        outstanding balance of the Taylor and Pittston Loans independent
                        of their interests in the Policy;




                                              -10-
                 (4)      Damian and Stephen Zamias's interests in the Policy, which total
                          $10,000,000, being insufficient to fulfill satisfy the outstanding
                          balances of the Taylor and Pittston loans; and

                 (5)      the Estate of Samuel Zamias remaining open at the time the Policy's
                          death benefit is paid out.

        Fifth Third Bank points out that, according to the United States Social Security

Office's official actuarial tables, there is only a .375% chance that George Zamias lives past

April 23, 2032. (ECF No. 27 at 8.) Therefore, the Court finds that it is substantially likely

that the Policy's death benefit will be paid out some time in the future.

        However, the overwhelming likelihood that the Policy's death benefit will be paid

at some future time does not, in itself, warrant declaratory action here. For one, the

outstanding balance of the Taylor and Pittston Loans could be resolved before the Policy's

death benefit is paid out.

        The Court of Common Pleas of Cambria County could strike or alter Fifth Third' s

judgments against the Zamias Guarantors. 5 (See ECF No. 1 <Jl 48; ECF Nos. 21-1, 21-2.) In

its petitions, the Zamias Guarantors argue, inter alia, that Fifth Third committed fraud,

engaged in predatory lending practices, and that the underlying amount of indebtedness

is in dispute. (ECF No. 21-1 at 11-22.) Fifth Third admits that if the Cambria County

Court of Common Pleas strikes the judgments, Fifth Third would have to pursue the

underlying indebtedness at trial. (ECF No. 27 at 10.) And if Fifth Third has to pursue the

5 For background on confession judgments under Pennsylvania law and the procedures for
challenging them, see FDIC v. Deglau, 207 F.3d 153, 159-60 (3d Cir. 2000). If a court grants a motion
to strike a confessed judgment, the judgment is vacated in its entirety. See, e.g., Antipas v. 2102, Inc.,
No. 1998 WL 306537, at *4 (E.D. Pa. June 9, 1998). "An order of the court striking a judgment
annuls the original judgment and the parties are left as if no judgment had been entered." Midwest
Fin. Acceptance Corp. v. Lopez, 78 A.3d 614, 623 (Pa. Super. Ct. 2013) (quoting Hazer v. Zabala, 26
A.3d 1166, 1169 (Pa. Super. Ct. 2011)).


                                                  -11-
underlying indebtedness at trial, there is a possibility that the underlying debt is declared

unenforceable.

       The Zamias Guarantors could also satisfy the outstanding balance of the Taylor

and Pittston Loans using other assets. Although Fifth Third alleges in its Complaint that

the Zamias Guarantors are insolvent, a declaratory judgment voiding the transfer of the

one-third interest in the Policy assumes that the Zamias Guarantors will remain insolvent

until the Policy's death benefit is paid out.      Put differently, Fifth Third's declaratory

judgment action, and the future harm they allege, is contingent on the Zamias

Guarantors' inability to satisfy the outstanding balance of the Taylor and Pittston Loans

until the Policy's death benefit is paid out. However, even when assuming that Fifth

Third' s allegation of insolvency is accurate, it is possible that the Zamias Guarantors'

financial situations improve enough to pay the outstanding balances of the Taylor and

Pittston Loans before the Policy's death benefit is paid out. It is possible that the Zamias

Guarantors use other assets to satisfy the outstanding balance of the Taylor and Pittston

Loans before the Policy's death benefit is paid out.

       Moreover, there are a number of conceivable scenarios where Fifth Third Bank is

able to satisfy the outstanding balance of the Taylor and Pittston Loans after the Policy's

death benefit is paid out without utilizing the disputed one-third interest in the Policy's

death benefit.   For one, Damian and Stephen Zamias's interests in the Policy's death

payout could be used to fully satisfy the outstanding balance of the Taylor and Pittston

Loans. Stephen and Damian Zamias's collective interest in the Policy totals $10,000,000,




                                            -12-
while the Zamias Guarantors' total indebtedness to Fifth Third under the Taylor and

Pittston Loans totals $6,463,154.70.

        Finally, Fifth Third's alleged future harm is contingent on the Estate of Samuel

Zamias remaining open at the time the Policy's death benefit is paid out. As a creditor,

Fifth Third would only be entitled to the Estate's interest in the death benefit if the Estate

remains open when the death benefit is paid out. If the Estate is closed at that time, its

interest in the Policy's death benefit will be extinguished, and Fifth Third will not be

entitled to any proceeds from the Estate's share of the death benefit. 6

        Accordingly, the Court finds that the future harm alleged in Fifth Third's

declaratory judgment action are contingent on the occurrence future events that are not

"of sufficient immediacy and reality to warrant the issuance of a declaratory judgment."

Pittsburgh Mack, 580 F.3d at 190.

                2.      A Judgment in this Case Will Not Conclusively Resolve the
                        Controversy

        The second step in the ripeness inquiry is to look into whether judicial action will

be conclusive. "In analyzing this factor, we must determine whether judicial action at the

present time would amount to more than an advisory opinion based upon a hypothetical

set of facts." Id. at 190-91 (internal quotations omitted) (quoting Presbytery of N.J., 40 F.3d



6 The Court recognizes that if the Estate of Samuel Zamias's interest in the Policy's death benefit
were extinguished upon the closure of the Estate, then Stephen and Damian Zamias would each
hold one-half interests in the Policy's death benefit according to the terms of the Policy.
Presumably, Fifth Third Bank would prefer this scenario-where guarantors on the Taylor and
Pittston Loans would be poised to receive the Policy's death benefit. However, in that situation, it
is possible that the insured, George Zamias, or beneficiaries Stephen and Damian Zamias could
legitimately transfer an interest in the Policy's death benefit to non-guarantors before George
Zamias's death. These future contingencies further indicate that this case is not ripe.


                                               -13-
at 1468). "[A] decree issued by the district court [must] be sufficiently conclusive to define

and clarify the legal rights or relations of the parties." Step-Saver, 912 F.2d at 648.

       "[P]redominantly legal questions are generally amenable to a conclusive

determination in a preenforcement context, so long as Article III standing exists."

Pittsburgh Mack, 580 F.3d at 191 (citing Presbytery of N.f., 40 F.3d at 1468). "[W]here the

question presented is 'predominantly legal' ... the need for factual development is not as

great." Armstrong, 961 F.2d at 421 (quoting Pacific Gas & Elec., 461 U.S. at 201).

       Here, a ruling by the Court could be inconclusive.             There are a number of

scenarios where Court action to void the transfer of a one-third interest in the Policy

would be ineffectual. First, the state court could strike the judgments or declare the

underlying debt unenforceable at trial. Second, the balance of the Taylor and Pittston

Loans could be satisfied prior to the payment of the Policy's death benefit. Third, the

balance of the Taylor and Pittston Loans could be satisfied after the payout of the Policy's

death benefit through Stephen and Damian Zamias's interests in the Policy's death

benefit. A ruling by this Court that voids the transfer of the disputed share of the Policy

would confuse the parties' rights if the outstanding balance of the Taylor and Pittston

Loans are fulfilled through any of these avenues. Kathleen and her children would be

deprived of the benefit they would have otherwise received from the Policy's death

benefit, even though Fifth Third would have already received the outstanding balance of

the Taylor and Pittston Loans. If this occurred, further litigation might be necessary to

undo the Court's premature ruling and restore the rights of certain Zamias Defendants.




                                              -14-
       Moreover, as discussed in the preceding section, Fifth Third Bank's claims depend

on a number of hypothetical facts. But most central to its claim is the possibility that the

Zamias Guarantors will be unable to satisfy the outstanding portion of the Taylor and

Pittston Loans until the Policy's death benefit is paid out. This argument depends on the

Court finding that the Zamias Guarantors are insolvent. However, courts within the

Third Circuit have held that "[i]nsolvency is a factual inquiry that often evades

determination at the motion to dismiss stage." In re FAH Liquidating Corp., 572 B.R. 117,

128 (Bankr. D. Del. 2017) (citing Halperin v. Moreno (In re Green Field Energy Svcs., Inc.),

2015 WL 5146161, *7 (Bankr. D. Del. Aug. 31, 2015)). Therefore, Fifth Third Bank's claim to

void the transfer is not a purely legal question that is amenable to resolution in a

preenforcement declaratory judgment context.

       Accordingly, the Court finds that Fifth Third Bank's claim fails to satisfy the

second prong for ripeness. A judgment in this case will not be conclusive because the

Court's judgment could be rendered futile by the occurrence of several future events.




                                            -15-
               3.      It is Unclear Whether a Judgment in this Case Will Be Helpful or
                       Useful

       A declaratory judgment "must be of some practical help to the parties." Travelers

Ins. Co. v. Obusek, 72 F.3d 1148, 1155 (3d Cir. 1995). "Practical utility goes to whether the

parties' plans of actions are likely to be affected by a declaratory judgment." NE Hub

Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 344-45 (3d Cir. 2001) (internal

quotations omitted) (quoting Step-Saver, 912 F.2d at 649 n.9)).

       The purpose of the Declaratory Judgment Act is to "clarify legal relationships so

that [parties to a lawsuit] can make responsible decisions about the future." Travelers Ins.,

72 F.3d at 1155 (quoting the remarks of a Congressman during debate about the

Declaratory Judgment Act). "[T]he proper focus of the utility inquiry is the effect of a

declaratory judgment on the parties' future plans of action." Armstrong, 961 F.2d at 423.

In Step-Saver, the Third Circuit found that the third prong of the ripeness inquiry was not

satisfied because the parties would take the same actions in the future regardless of

whether the Court granted a declaratory judgment. 912 F.2d at 649-50.

       Here, it unclear whether this Court's judgment would change that parties' future

courses of action.   Regardless of this Court's decision, Fifth Third and the Zamias

Guarantors will continue to litigate the confessed judgments on the Taylor and Pittston

Loans in state court. It seems that Fifth Third will continue attempting to satisfy the

outstanding indebtedness on the Taylor and Pittston Loans regardless of the Court's

ruling here.




                                            -16-
        However, this Court's judgment on the transfer of the one-third interest in the

Policy might change the Zamias Defendants future courses of action. A declaration that

the transfer was invalid could affect the future financial decisions of Kathleen and her

children.   Similarly, if this Court declares the transfer invalid, Stephen and Damian

Zamias may alter their future financial decisions, including those that relate to repayment

of the Taylor and Pittston Loans.

        Therefore, it is unclear whether a judgment in this case will be helpful to the

parties or of practical use.

                4.      Other Considerations Weigh in Favor of Dismissal

        Courts must also evaluate the potential hardship to the parties if the Court

withholds adjudication because a dispute is not yet ripe. See, e.g., Texas v. U.S., 523 U.S.

296, 301 (1998).     The Zamias Defendants argue that Fifth Third will not face undue

hardship if it is required to "wait until facts develop to create a concrete controversy for

adjudication or show whether the relief sought is even necessary." (ECF No. 21 at 9.)

Fifth Third argues, on the other hand, that it would suffer hardship if the Court refuses to

hear this case because it will have to undertake "the burdensome, and potentially

impossible, effort it will take to unwind the fraudulent conveyance once the Policy is paid

to the Zamias Non-Guarantors." (ECF No. 27 at 11.)

        The Court is not persuaded that Fifth Third will face undue hardship if the Court

decides not to hear this case on ripeness grounds. If future events require Fifth Third to

protect its interests in court, Fifth Third can bring the exact same type of declaratory

judgment action with a more fully developed factual background. Moreover, the Court is


                                            -17-
not persuaded that it will be impossible for Fifth Third to protect its rights if the Policy's

death benefit becomes payable. If the Taylor and Pittston Loans have not been satisfied

when the Policy's death benefit becomes payable, Fifth Third will be able to file the same

sort of declaratory judgment action and seek a temporary restraining order to ensure that

the Policy's death benefit is not paid out improperly.

               5.      This Case is not Ripe for Adjudication

        In conclusion, the Court finds that Fifth Third' s claims fail the first, second, and

possibly the third prong of the ripeness test. Further, the Court finds that Fifth Third will

not suffer undue hardship if the Court refuses to hear this case on ripeness grounds.

Thus, this case must be dismissed because the underlying controversy is not ripe for

judicial review.

       B.      The Court Need Not Reach the Zamias Defendants' Rule 12(b)(6)
               Arguments

       The Court is precluded from exercising jurisdiction over this case because Fifth

Third' s claims are not ripe for adjudication. Accordingly, the Court will not address the

merits of Fifth Third's claims and the Zamias Defendants' Rule 12(b)(6) arguments for

their dismissal.

V.     Conclusion

       For the foregoing reasons, the Court finds that Fifth Third's claims are not ripe for

disposition. Accordingly, the Court will dismiss GRANT the Zamias Defendants' Motion

to Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6).

       An appropriate order follows.




                                            -18-
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FIFTH THIRD BANK, an Ohio Banking Corporation, )                  Case No. 3:18-cv-133
                                                       )
              Plaintiff,                               )          JUDGE KIM R. GIBSON
                                                       )
       ~                                               )
                                                       )
THE ESTATE OF SAMUEL C. ZAMIAS, )
DECEASED; KATHLEEN ZAMIAS, individually )
and as Executrix of the Estate of Samuel Zamias; )
DAMIAN G. ZAMIAS, a resident of Pennsylvania; )
STEPHEN G. ZAMIAS, a resident of Pennsylvania; )
CHRISTOPHER        ZAMIAS,      a   resident    of )
Pennsylvania; ERIK ZAMIAS, a resident of )
Pennsylvania; SAMANTHA ZAMIAS, a resident of )
Pennsylvania; MICHAEL ZAMIAS, a resident of )
Pennsylvania; TRANSAMERICA OCCIDENTAL )
LIFE    INSURANCE       COMPANY,       an    Iowa )
Corporation;    and    TRANSAMERICA          LIFE )
INSURANCE COMPANY, an Iowa Corporation,            )
                                                       )
              Defendants.                              )

                                                 ORDER
                                         +-A
           AND NOW, this         /   7         day of December 2018, upon consideration of the
    Motion to Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6) (ECF No. 20) filed by Defendants
    Estate of Samuel C. Zamias, deceased, Kathleen Zamias, individually and as Executrix of
    the Estate of Samuel C. Zamias, Damian G. Zamias, Stephen G. Zamias, Christopher
    Zamias, Erik Zamias, Samantha Zamias, and Michael Zamias, IT IS HEREBY ORDERED
    THAT the Motion is GRANTED.



                                                    BY THE COURT:




                                                    KIM R. GIBSON
                                                    UNITED STATES DISTRICT JUDGE
